Alice Robie Resnick, J.,
dissenting. The respondent’s criminal conduct was directly related to the practice of law. She was acting in a fiduciary capacity having been named executrix of the estate. While in this position of trust, she took both cash and jewelry from the estate. As a result she was convicted of grand theft. Since she has been convicted of a felony involving moral turpitude directly related to the practice of law, it is my opinion that such misconduct warrants permanent disbarment.
Moyer, C.J., concurs in the foregoing dissenting opinion.